Citation Nr: 0023034	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-51 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether a timely substantive appeal was filed with the 
January 1994 rating decision that denied the appellant's 
claims of entitlement to service connection for bilateral 
hand and knee disorders, a left foot disorder, a right 
shoulder disorder, a neck disorder, hypertension and a heart 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lung disorder 
secondary to Agent Orange exposure.

5.  Entitlement to service connection for nicotine 
dependence.

6.  Entitlement to service connection for a heart disorder 
due to in-service tobacco use.

7.  Entitlement to service connection for alcoholism.

8.  Entitlement to service connection for heart disease, 
hypertension, degenerative joint disease, gout and a 
psychiatric disorder secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from 
February 1954 to February 1974.  This case comes to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the New Orleans, Louisiana Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, a lung disorder secondary 
to Agent Orange exposure, nicotine dependence and a heart 
disorder due to in-service tobacco use.  The appellant is 
also appealing the RO's finding that the appellant did not 
submit a timely substantive appeal as to the January 1994 
rating decision that denied his claims of entitlement to 
service connection for bilateral hand and knee disorders, a 
left foot disorder, a right shoulder disorder, a neck 
disorder, hypertension and a heart disorder.

In April 2000, a hearing was held in Washington, D.C. before 
the undersigned, who is the Board Member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of the 
hearing testimony has been associated with the claims file.  
During that hearing, the appellant also submitted a written 
waiver of consideration of additional evidence by the RO.  
See 38 C.F.R. §§ 19.37, 20.1304.


FINDINGS OF FACT

1.  All available, relevant evidence necessary, to the extent 
necessary, for disposition of the appellant's appeal has been 
obtained by the RO.

2.  In January 1994, the RO issued a rating decision denying 
the appellant's claims of entitlement to service connection 
for bilateral hand and knee disorders, a left foot disorder, 
a right shoulder disorder, a neck disorder, hypertension and 
a heart disorder.  The appellant was notified of this holding 
by a February 1994 letter, and he was provided with his 
appellate rights.

3.  The appellant's Notice of Disagreement (NOD) with the 
January 1996 determination was received in April 1994.

4.  A Statement of the Case (SOC) addressing the claims of 
entitlement to service connection for bilateral hand and knee 
disorders, a left foot disorder, a right shoulder disorder, a 
neck disorder, hypertension and a heart disorder was 
promulgated in July 1994.  Sent with that document was a 
letter notifying the appellant that, if he had asked for a 
hearing, he should not wait to file his substantive appeal 
and that he had 60 days to perfect his appeal.  These 
documents were sent to the appellant on July 4, 1994, at his 
address of record.  A copy of the SOC was sent to the 
appellant's representative.  

5.  No document received by the RO within sixty days after 
the SOC was sent to the appellant, or within the one year 
period after the February 1994 notification of the January 
1994 rating decision, can be reasonably construed as a 
"substantive appeal."  There was no written request for an 
extension received within the appeal period subsequent to the 
issuance of the SOC.

6.  Bilateral hearing loss and tinnitus noted during service 
were acute and transitory and resolved without producing 
residual disability, and are unrelated to the chronic hearing 
loss and tinnitus first demonstrated more than one year after 
the appellant's separation from service.  The bilateral 
hearing loss and tinnitus manifested many years after active 
service were not the result of any inservice disease or 
injury, to include acoustic trauma. 

7.  The appellant has not submitted competent medical 
evidence of any nexus between his current bilateral hearing 
loss and tinnitus and any disease or injury related to any in 
service event or occurrence.

8.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service Agent Orange 
exposure and any respiratory disorder, including spots on the 
lung or granulomatous disease.

9.  The appellant has not presented competent medical 
evidence establishing that he acquired nicotine dependence 
during service.

10.  The record does not contain competent evidence of a 
nexus between any current heart disease and an injury or a 
disease that occurred during the appellant's active service, 
including smoking cigarettes during his military service.

11.  The appellant's alcoholism is the result of his own 
willful misconduct.

12.  The appellant is not service-connected for nicotine 
dependence.



CONCLUSIONS OF LAW

1.  The appellant has not presented a timely appeal with the 
January 1994 action - by filing a timely substantive appeal 
or a timely response to the statement of the case - which is 
a condition predicate for conferring jurisdiction upon the 
Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for bilateral hearing 
loss, or bilateral tinnitus, or a lung disorder secondary to 
Agent Orange exposure, or nicotine dependence, or heart 
disease due to smoking in service.  38 U.S.C.A. §§  1110, 
1131, 1154, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (1999).

3.  Chronic substance abuse may not be service connected on a 
direct basis.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351; 38 U.S.C.A. § 105 (West 1991); 
38 C.F.R. §§ 3.1(n), 3.301(c) (1999); VAOPGCPREC 2-97.

4.  The claim of entitlement to service connection for heart 
disease, hypertension, degenerative joint disease, gout and a 
psychiatric disorder, claimed as being proximately due to or 
the result of residuals of nicotine dependence, has no legal 
merit or entitlement under law.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timely substantive appeal.

An appeal consists of a timely filed notice of disagreement 
(NOD), and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal consists of a properly completed VA Form 9 (Appeal to 
Board of Veterans' Appeals), or correspondence containing the 
necessary information.  The substantive appeal, in pertinent 
part, must be filed within 60 days from the date of the 
mailing of the SOC or within the remainder of the one-year 
period from the date of the mailing of the notification of 
the initial review or determination being appealed, whichever 
period ends later.  An extension of the 60-day period for 
filing a substantive appeal may be granted for good cause 
shown.  A request for such extension must be made in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  Otherwise, the determination 
becomes final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.202, 20.302, 20.303.  See also 38 U.S.C.A. § 7108; YT 
v. Brown, 9 Vet. App. 195 (1996); Roy v. Brown, 5 Vet. App. 
554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b).  The same holds true for the date of 
the mailing of a Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 20.302(c).

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals.  38 U.S.C.A. § 7105(d)(3).

The relevant procedural history is summarized as follows.  In 
November 1992, the appellant submitted claims of entitlement 
to service connection for bilateral hand and knee disorders, 
a left foot disorder, a right shoulder disorder, a neck 
disorder, hypertension and a heart disorder.  The appellant 
was notified of the RO's denial of those claims in a rating 
decision, dated in January 1994, by a letter sent to him in 
February 1994.  In this letter, the appellant was provided 
with his appellate rights.  

An NOD from the appellant was received in April 1994.  In a 
notice letter dated in July 1994, the appellant was informed 
that the enclosed document was an SOC on the issue of the 
service connection claims for the bilateral hand and knee 
disorders, a left foot disorder, a right shoulder disorder, a 
neck disorder, hypertension and a heart disorder.  He was 
provided with a VA Form 9 and informed that he had 60 days to 
enter a substantive appeal, or the RO would assume that the 
appellant did not wish to continue his appeal and the RO 
would close the record.  Copies of the document and the 
notice letter were sent to the appellant's representative as 
well.  The appellant was specifically advised that he should 
not delay filing his substantive appeal if he were requesting 
a hearing at the RO.  The RO did not receive any 
communication from the appellant expressing disagreement with 
the RO's stand on the issues until he appeared at a RO 
hearing conducted in late July 1995, more than sixty days 
after the SOC was issued and more one year after the 
appellant was notified of the January 1994 rating action.

The Board recognizes that because the appellant was notified 
of the determination being appealed in February 1994, the 
"one-year period" for filing a substantive appeal described 
by 38 C.F.R. § 20.302(b) expired in February 1995.  A review 
of the record discloses no evidence of a timely substantive 
appeal, nor any correspondence from the appellant or his 
representative which could be reasonably construed as such 
dated prior to February 14, 1995, (one year from February 14, 
1994) nor is there any evidence of record of a request for an 
extension of said one-year time period prior to February 14, 
1995.  In fact, until the July 1995 RO hearing, the record 
contains absolutely no communication from the appellant 
concerning these claims dated subsequent to the SOC sent in 
July 1994.

The Board notes that the address to which the SOC was mailed 
was the same address as that on the appellant's April 1994 
NOD and on correspondence from the appellant to his United 
States Senator dated in August 1994.  Moreover, the appellant 
was sent notice of his July 1995 RO hearing date at this 
address.  Further, there is nothing to suggest that the 
initial mailing of the SOC to the appellant, under a cover 
letter dated July 5, 1994, was returned.  The Board also 
notes that no contention concerning nonreceipt of the SOC by 
the appellant's representative has been advanced.  

Thus, it appears that the SOC, given the presumption of 
regularity attaching to the acts of public officers under 
Ashley v. Derwinski, 2 Vet. App. 62 (1992), was sent to the 
appellant in July 1994.  This presumption of regularity is 
only overcome by "clear evidence to the contrary," and no 
such "contrary" evidence is shown in this case.  In the 
Board's opinion, there is no clear evidence to the contrary 
that information was provided to the appellant by the RO in 
the regular course of business.  See Ashley at 65.  
Furthermore, even if there was evidence of nonreceipt by 
either the appellant or the appellant's representative, that 
evidence, standing alone, is not the type of clear evidence 
to the contrary which would be sufficient to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).

Because the appellant did not file a timely substantive 
appeal or response to the July 1994 SOC, and pursuant to the 
statutory provisions of 38 U.S.C.A. § 7105(d)(3), the Board 
therefore concludes that a timely appeal to the Board, as 
described by 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302(b)(c), 
was not perfected.  YT v. Brown, 9 Vet. App. 195 (1996).  See 
also Roy v. Brown, 5 Vet. App. 554 (1993).  Thus, in the 
absence of a timely perfection of the appeal, the Board is 
without jurisdiction to consider the underlying claim for 
service connection for bilateral hand and knee disorders, a 
left foot disorder, a right shoulder disorder, a neck 
disorder, hypertension and a heart disorder and the appeal 
must be dismissed.  Accordingly, the January 1994 rating 
decision which denied service connection for bilateral hand 
and knee disorders, a left foot disorder, a right shoulder 
disorder, a neck disorder, hypertension and a heart disorder 
is "final", and may only be reopened upon the submission of 
"new" and "material" evidence under the guidelines of 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. App. 178 
(1991).

The Board also points out that no determination is being made 
on the merits of these particular claims, since they are not 
properly before the Board on appeal at this time.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.200; Rowell, 4 Vet. App. 9 
(1993); Roy, 5 Vet. App. 554 (1993).

II.  Service connection claims.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, 
if not shown in service, may be service-connected if shown to 
be disabling to a degree of 10 percent or more during the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question with regard to any claim for service 
connection is whether it is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
However, a claim may not be dismissed or denied on the basis 
it is not well grounded where there is an absence of legal 
merit or a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  These considerations pave the 
way for the analysis below.

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).

A.  Bilateral hearing loss and bilateral tinnitus.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The Court explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The medical evidence of record indicates that the appellant 
underwent an entrance into service examination in February 
1954.  The examination revealed that the appellant had normal 
ears and normal eardrums.  His demonstrated whispered voice 
hearing was 15/15 bilaterally.  Review of the service medical 
records indicates that the appellant underwent frequent 
audiometric testing throughout service based on his primary 
work area being on the flight line with noise exposure from 
jet aircraft; none of these examinations revealed hearing 
loss sufficient for service connection purposes under 
38 C.F.R. § 3.385, except for the February 1960 examination 
which revealed a threshold, corrected to ISO (ANSI) units, of 
40 decibels in the right ear, at 2000 Hertz.  On the 
audiometric testing reports the appellant was consistently 
noted to use ear protection.  

The service medical records contain a number of AF Form 1490, 
Hearing Conservation Data; the appellant complained of 
tinnitus following noise exposure on only two of these forms.  
The first time was in November 1957, when he reported 
tinnitus in both ears; the second time was in February 1960, 
when he reported tinnitus following noise exposure in the 
right ear only.  A clinic note, dated in February 1960, 
indicated that the appellant had class B hearing and that he 
was working on the line where he was exposed to engine noise; 
earplugs were prescribed.  Thereafter, in March 1961, March 
1962, September 1963, March 1965, and June 1966, nothing 
concerning tinnitus is noted on the relevant AF Form 1490.  
However, on the May 1964 form, it is specifically noted that 
the appellant's experience of tinnitus following noise 
exposure was "none" in each ear.

The appellant underwent a separation examination in May 1969; 
while he complained of many ailments, hearing loss and 
tinnitus were not among them.  It was noted that an inflamed 
right eardrum was being treated with good results.  This 
examination included audiometric testing.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
10
10
LEFT
10
20
25
15
15

The appellant's retirement examination was conducted in April 
1973 and included audiometric testing.  The examination 
revealed that the appellant had normal ears and normal 
eardrums and the appellant again made no complaint concerning 
hearing loss or tinnitus.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
15
LEFT
10
20
30
10
15

After service, the appellant went to England Air Force base 
for medical treatment between July 1985 and February 1989; 
this treatment was mostly for arthritis.  A clinic note, 
dated in November 1987, noted that the appellant was there 
for a follow-up physical and stated that his audiogram was 
"normal."  The appellant submitted a VA Form 21-526 in 
January 1989; he made no mention of hearing loss or tinnitus 
in his list of claimed conditions.  In February 1989, the 
appellant underwent a VA medical examination; he did not 
mention any problems with hearing loss or tinnitus and there 
were no clinical findings pertinent to either of those 
conditions.  The appellant subsequently submitted another VA 
Form 21-526 in November 1992; he again did not mention any 
difficulty with hearing loss or tinnitus.  He underwent a VA 
medical examination in December 1992.  The review of systems 
indicated that the appellant had some tinnitus that was felt 
"to be compatible with his age."  On physical examination, 
his hearing was noted to be grossly normal.  

The post-service medical records include records from Ft. 
Polk dated in 1994 and 1995.  In November 1994, the appellant 
was noted to complain of ringing in his ears.  In August 
1995, the appellant was seen for an audiology consultation 
concerning his complaints of worsening bilateral tinnitus and 
bilateral hearing loss.  He underwent audiometric testing and 
he pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
55
LEFT
20
25
45
50
65

His speech recognition ability was described as 
"excellent."  A subsequent clinic note, dated in December 
1995, indicated that there was "no evidence of reversible or 
preventable causes of hearing loss, but suspect noise injury 
as a contributor to hearing loss."

The appellant also underwent a VA audiometric examination in 
June 1998.  He complained of bilateral constant high-pitched 
tinnitus that he stated he first noticed after an aircraft 
accident and explosion that occurred in 1964.  Bilateral 
hearing loss with thresholds in excess of 40 decibels was 
bilaterally demonstrated at four of the five frequencies 
tested; speech discrimination was 80 percent in the right ear 
and 76 percent in the left.

The appellant testified during his Central Office hearing in 
April 2000 that he first noticed hearing loss when he was 
stationed on the USS HORNET and that he had been an aircraft 
weapons mechanic for 18 years.  (See CO Hearing Transcript 
pp. 4-6).  He had earlier testified, during his personal 
hearing held at the RO in June 1997, that he was given ear 
plugs and ear drops in service and that he was first seen 
after service for hearing loss in 1975.  He further stated at 
that time that the ringing in his ears had been constant for 
the previous 12 years and before that, it had been 
intermittent.  He stated that the tinnitus began in the mid-
1960s and that he experienced it on and off throughout the 
rest of his military career.  (See RO Hearing Transcript pp. 
3-8).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
appellant's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); and the claimant does not meet this burden 
by merely presenting his lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, his lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

Although the appellant has contended that he sustained both 
bilateral hearing loss and tinnitus as the result of exposure 
to aircraft noise in the Air Force, his service medical 
records contain no findings of hearing loss or tinnitus after 
1960.  In this regard, the Board observes that any hearing 
loss and tinnitus shown during service was not permanent and 
resolved without residuals; the appellant did not claim any 
tinnitus or hearing loss when examined for separation from 
service in April 1973, and his 1987 audiogram was normal.  
Furthermore, reports of VA and retired military treatment 
rendered at various times in the 1980s contain no complaints 
of, or findings of, any hearing loss or tinnitus.  The 
medical evidence concerning the appellant's hearing loss and 
tinnitus occurs after 1991, and none of that evidence, 
including audiology reports, mentions any etiologic cause 
related to service for the appellant's bilateral tinnitus and 
hearing loss or the approximate date of onset, nor does the 
evidence state that the appellant's hearing loss became 
manifest to a compensable degree within the year after his 
separation from service.  Furthermore, the June 1998 VA ear 
examination report states that the appellant's separation 
physical demonstrated normal hearing and his occupational 
hearing tests in-service do not support a diagnosis of noise-
induced hearing loss.  

Therefore, bilateral tinnitus and hearing loss is not shown 
by the evidence of record until many years after service and 
the appellant has not submitted competent medical evidence 
showing that he currently has bilateral tinnitus and/or 
hearing loss linked to exposure to aircraft noise in service 
or any other incident of service.  His claim for hearing loss 
is accordingly not well grounded and consequently must be 
denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  Spots on the lung and Agent Orange.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era and who has a disease listed 
at 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and certain respiratory cancers.  Where chloracne or 
other acneform disease consistent with chloracne or porphyria 
cutanea tarda becomes manifest to a compensable degree within 
one year of the last date on which the veteran was exposed to 
an herbicide agent during active service; where respiratory 
cancer becomes manifest to a compensable degree within thirty 
years of the last date on which the veteran was exposed to an 
herbicide agent during active service; and where Hodgkin's 
disease, non-Hodgkin's lymphoma, soft-tissue sarcoma, or 
multiple myeloma becomes manifest to a compensable degree any 
time after service, service incurrence will be presumed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  In a 
notice published in the Federal Register in November 1999, 
the Secretary determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for 21 listed conditions, including respiratory disorders 
(other than certain respiratory cancers) and any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
64 Fed. Reg. 59232-59243 (1999).  

The appellant contends that he has been diagnosed with a 
respiratory condition manifested by spots on his lungs.  He 
testified his April 2000 CO hearing that he had been exposed 
to Agent Orange while he was in Vietnam.  He stated that he 
had not been told what the spots on his lungs are.  See CO 
Hearing Transcript pp. 12-13.

The Board notes that, according to his DD 214, the appellant 
was awarded the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  Review of the evidence of record 
reveals that the appellant's May 1969 separation examination 
was negative for any findings pertinent to the lungs; the 
associated chest x-ray was negative.  When the appellant was 
hospitalized in October 1971, the chest x-ray done at the 
time of admission was within normal limits.  The report of 
the April 1973 retirement examination reveals that the 
appellant's lungs and chest were found to be normal on 
examination and that his chest x-ray was normal.  

Post-service medical records reveal that the appellant 
underwent a chest x-ray to rule out lung disease at a VA 
facility in August 1992.  Previous granulomatous disease with 
a 0.4-centimeter granuloma was noted in the right lower lung.  
The clinical impression was no active disease in the chest at 
this time.  The appellant underwent another chest x-ray in 
June 1996, at which time no acute cardiopulmonary process was 
seen and evidence of previous granulomatous disease was again 
noted.  In December 1997, the appellant again underwent a 
chest x-ray; the radiologist observed parenchymal changes 
suggestive of old granulomatous disease.  The appellant 
subsequently underwent CT imaging later that month.  The 
clinical impression was normal chest with contrast, CT 
examination.

The appellant's claim for service connection for a lung 
disorder, claimed as due to Agent Orange exposure, must be 
denied on two grounds.  First, spots on the lung is not one 
of the presumptive diseases recognized as attributable to 
Agent Orange under the applicable regulations, nor is 
granulomatous disease.  Because a granuloma is not enumerated 
as presumed to have been incurred by exposure to a herbicide 
agent, the appellant's claim of service connection for a lung 
disorder on a presumptive basis is not well grounded.  See 
38 C.F.R. §§ 3.307, 3.309(e); McCartt v. West, 12 Vet. App. 
164, 168 (1999).  Therefore, as a matter of law, the 
appellant cannot receive the benefit of a rebuttable 
presumption that his lung spots or old granulomatous disease 
were caused by his exposure to Agent Orange.  To the extent 
the law is dispositive of an issue on appeal, the claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 
(1994).

Second, the record on appeal does not show that the appellant 
has a lung disorder manifested by spots on the lung that was 
incurred in service.  The current medical evidence is devoid 
of any diagnosis of a current disability manifested by spots 
on the lung.  The only thing that the evidence shows is that 
the appellant apparently had some granulomatous disease in 
the past, but he does not have any active disease process 
now.  In addition, there is no evidence that the appellant 
was diagnosed with any chronic lung disease in service or 
during an applicable presumption period.  See 38 C.F.R. 
§§ 3.307 and 3.309.  

The Board finds that there is no interpretation or 
construction of the medical evidence of record which 
establishes or suggests that there is any etiologic 
connection between the appellant's claimed exposure to Agent 
Orange, or any other herbicide agent, while he was in Vietnam 
and his subsequent development of "spots on the lungs".  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Again, 
the appellant's assertions of a causal link, standing alone, 
without the support of competent medical evidence, are not 
probative of a causal link because he, as a lay person, is 
not competent to offer medical opinions.  See Moray v. Brown, 
5 Vet. App. 211 (1993).  In this regard it is noted that (1) 
there is no medical evidence establishing that the appellant 
has such a disorder and (2) there is no medical evidence 
connecting this alleged disorder and the appellant's military 
service.

Thus, because the appellant's lung condition may not be 
presumed to have been incurred by exposure to an herbicide 
agent, and competent medical evidence has not been presented 
that would link it to any incident of military service, his 
lung disorder claim is not well grounded and must be denied.

C.  Nicotine dependence and heart disease due to smoking in 
service.

The appellant testified during his February 1998 personal 
hearing at the RO that one of the first things he learned in 
the military was how to smoke and that, by the end of basic 
training, he was smoking two packs of cigarettes per day.  
See RO Hearing Transcript p. 2.  He subsequently testified, 
at his April 2000 CO hearing that he was still smoking, but 
trying to quit.  See CO Hearing Transcript p. 14.

Review of the medical evidence of record indicates that the 
appellant was hospitalized in VA facilities on a few 
occasions in 1989 and 1990.  The discharge summary from the 
November-December 1990 hospitalization indicates that the 
appellant had been diagnosed with arteriosclerotic disease 
with a history of angina pectoralis.  A written statement 
from a private physician, dated in March 1998, indicated that 
the appellant was currently suffering from atherosclerotic 
heart disease with angina due to past cigarette abuse; he 
stated that the cigarette abuse was encouraged in the Air 
Force.  The most recent VA medical examination was conducted 
in June 1998, and resulted in diagnoses including 
hypertension and probable ischemic heart disease.  The 
examiner also noted that there was no definite evidence of 
nicotine addiction.  The examiner stated that the appellant 
was not currently smoking and opined that the appellant's 
smoking had not contributed to his ischemic heart disease and 
angina pectoralis.

The appellant has argued that he developed nicotine 
dependence during his active service.  However, nicotine 
addiction is a neuropsychiatric disability requiring a 
medical diagnosis.  The March 1998 private doctor's statement 
seems to raise the possibility of such a diagnosis.  The 
record does not, however, contain competent medical evidence 
that the appellant was ever given a diagnosis of nicotine 
addiction, during service or thereafter.  Moreover, neither 
the medical evidence of record nor the March 1998 private 
doctor statement indicates that the nicotine addiction was 
incurred or aggravated during the appellant's active military 
service.  The Board also notes that a RO hearing officer, in 
February 1998, invited the appellant to submit a medical 
opinion to the effect that nicotine dependence arose in 
service, and medical evidence of a relationship between 
nicotine dependence and the claimed cardiac disabilities.  
See RO Hearing Transcript pp. 5-7.  The record does not, 
however, contain competent evidence of a diagnosis of 
nicotine dependence, either in service or currently.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104(c).  In 
pertinent part, VAOPGCPREC 19-9 (May 13, 1997) provides that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service-incurred nicotine 
dependence and resulting disability or death may be service 
connected on that basis pursuant to section 3.310(a).

VAOPGCPREC 19-97 cited to a May 5, 1997 memorandum in which 
the VA's Under Secretary for Health, relying on certain 
criteria set forth in another VA General Counsel Opinion, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  The opinion stated further 
that secondary service connection may be established, under 
the terms of 38 C.F.R. § 3.310(a), only if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use may be considered the proximate cause of the 
disability or death which is the basis of the claim.  The 
determination of proximate cause is basically one of fact, 
for determination by adjudication.

VAOPGCPREC 19-97 further stated that assuming that 
adjudicators adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service."  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by certain 
criteria.

The criteria for diagnosing substance dependence are found in 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (1994) (DSM-IV) at 
page 243.

The record contains evidence that the appellant smoked 
cigarettes in service.  However, there is no competent 
medical evidence to establish the existence of nicotine 
dependence arising in service.  While the March 1998 private 
physician statement intimated a connection between service 
and the appellant's in-service cigarette use, the statement 
did not even include a history as to when the appellant first 
complained of, or was first treated for, any current nicotine 
addiction.  Accordingly, the Board has determined that the 
record does not establish nicotine dependence arose in 
service, or that such dependence was the proximate cause of 
his current cardiac disorders.  Therefore these claims are 
not well grounded.

Both of these claims must fail because the third element of a 
well-grounded claim is lacking.  The record does not contain 
competent evidence of a nexus between current disability and 
injury or disease - whether tobacco use or nicotine 
dependence --during service.  While there is medical evidence 
of a diagnosis of current cardiac pathology, these clinical 
findings were first reported many years after service and 
there is no medical evidence that links a current cardiac 
disorder to any incident of service, including smoking.

D.  38 U.S.C.A. § 5103(a).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
January 1997 rating decision that the medical records in 
evidence demonstrated that he had normal hearing in both ears 
in service and within one year of service, that tinnitus was 
not demonstrated until many years after service and that 
there was no nexus provided between service and the hearing 
loss or the tinnitus.  He was notified in the July 1997 and 
August 1997 rating decisions that the evidence of record was 
negative for any evidence of a relationship between service 
and any cardiovascular condition or nicotine addiction.  The 
October 1998 rating decision informed the appellant that 
there was no evidence of a respiratory condition associated 
with herbicide exposure or that there was medical evidence of 
a lung condition related to service.  The Board views that 
information, and the information contained in the associated 
Supplemental Statements of the Case (SSOC) and in this 
decision, as informing the appellant of the type of evidence 
needed, thus satisfying Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make any one of these claims well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that his claims are plausible, that is, he has 
failed to present medical evidence that links the claimed 
conditions to service, the appellant's claims for service 
connection must be denied as not well grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995).

E.  Alcoholism.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  The 
simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301 (c)(2).

In this claim, the appellant contends that service connection 
is warranted for alcoholism.  He testified at his February 
1998 personal hearing at the RO that drinking was a part of 
military life and that he was punished for driving while 
intoxicated in 1966.  See Hearing Transcript p. 4.  The 
appellant also testified during his April 2000 CO hearing 
that he drank a lot prior to service, that alcoholism 
affected him while he was on active duty and that he did not 
get help from the military for his drinking problem.  See CO 
Hearing Transcript pp. 15-16.  The appellant's service 
medical records contain no notations concerning a drinking 
problem and or a diagnosis of alcoholism.  Post-service 
medical records include a June 1989 diagnosis of alcoholic, 
intermittent and a January 1998 diagnosis of acute 
alcoholism, but do not contain any evidence that the 
appellant ever received treatment for alcoholism.

The appellant's claim of entitlement to service connection 
for alcoholism was submitted to the RO in May 1997.  Section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  In this case, the claim of 
entitlement to service connection for substance abuse has 
been raised solely upon the basis of direct service 
incurrence.  Furthermore, the appellant filed his claim well 
after October 31, 1990.  

Direct service connection for alcohol and drug abuse is not 
permitted.  This conclusion is echoed by applicable VA 
statutes, regulations and General Counsel opinions.  See 
38 U.S.C.A. § 8052, 38 C.F.R. § 3.301; VAOPGCPREC 2-98 
(February 10, 1998).  The Board is bound by the regulations 
of the Department, the instructions of the Secretary and the 
precedent opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).  In this case, the law 
specifically prohibits the allowance of the claim.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board should be 
terminated because of absence of legal merit or the lack of 
entitlement under the law.  Thus, the law and regulations 
preclude a grant of service connection on a direct basis for 
alcohol dependence.

F.  Conditions secondary to nicotine dependence.

In light of the Board's findings herein that the appellant 
has not presented a well-grounded claim of entitlement to 
service connection for nicotine dependence, there is no basis 
for any claims of secondary service connection based on 
nicotine dependence in service.  Accordingly, the claim 
sought under the current legal theory must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement).  


ORDER

A timely substantive appeal to a January 1994 RO rating 
decision that denied the appellant's claims for service 
connection for bilateral hand and knee disorders, a left foot 
disorder, a right shoulder disorder, a neck disorder, 
hypertension and a heart disorder was not filed and the 
appeal as that issue is dismissed.

Well-grounded claims for bilateral hearing loss, tinnitus, a 
lung disorder, nicotine dependence, and a cardiac disorder to 
tobacco use in service not having been submitted, each claim 
is denied.

The claims for service connection for alcoholism and for 
heart disease, hypertension, degenerative joint disease, gout 
and a psychiatric disorder secondary nicotine dependence in 
service are without legal merit, and are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

